Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 1 of 11 Page ID #:310

    1 KELLER/ANDERLE LLP
      Jennifer L. Keller (SBN 84412)
    2
      jkeller@kelleranderle.com
    3 Chase A. Scolnick (SBN 227631)
      cscolnick@kelleranderle.com
    4
      Jay P. Barron (SBN 245654)
    5 jbarron@kelleranderle.com
      18300 Von Karman Avenue, Suite 930
    6
      Irvine, California 92612
    7 Tel.: (949) 476-8700
      Fax: (949) 476-0900
    8
    9 Attorneys for Defendants
      KEVIN SPACEY FOWLER and
   10
      M. PROFITT PRODUCTIONS, INC.
   11
   12
                            UNITED STATES DISTRICT COURT
   13
                          CENTRAL DISTRICT OF CALIFORNIA
   14
        JOHN DOE, an individual,              )   Case No.: 2:19-cv-00750-RSWL (SSx)
   15                                         )
   16               Plaintiff,                )   DEFENDANT FOWLER’S EX
                                              )   PARTE APPLICATION FOR AN
   17         vs.                             )   ORDER TO SET DEADLINES
   18                                         )   UNDER RULE 26 DUE TO
      KEVIN SPACEY FOWLER, an                 )   PLAINTIFF’S WILLFUL
   19 individual, M. PROFITT                  )   REFUSAL TO TIMELY ENGAGE
   20 PRODUCTIONS, INC., a California         )   IN THE REQUIRED RULE 26(f)
      Corporation, and DOES 1-9, inclusive.   )   CONFERENCE;
   21                                         )   MEMORANDUM OF POINTS
   22              Defendant.                 )   AND AUTHORITIES
                                              )
   23                                         )   [Declaration of Jay P. Barron Filed
   24                                         )   Concurrently and [Proposed] Order
                                              )   Lodged Concurrently]
   25                                         )
   26                                         )
                                              )   Complaint Filed: September 27, 2018
   27                                         )
   28


        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 2 of 11 Page ID #:311

    1                              EX PARTE APPLICATION
    2        Defendant Kevin Spacey Fowler respectfully submits this ex parte application
    3 for an order setting a scheduling conference for April 16, 2019, at 10:00 a.m., and
    4 requiring plaintiff John Doe and his counsel to comply with Rule 26, including their
    5 timely participation in a Rule 26(f) conference. Further, given Plaintiff’s continued
    6 refusal to comply with the rules of this forum (including filing under a pseudonym
    7 in violation of Rules 10 and 17, filing a sham post-removal amendment improperly
    8 aimed to destroy diversity jurisdiction, and refusing to meet and confer under Rule
    9 26(f)), Mr. Fowler also requests the Rule 26(f) conference be overseen by the
   10 Magistrate Judge and seeks monetary sanctions against Plaintiff and his counsel.
   11        Plaintiff recently decided to disobey the requirements of Federal Rule of Civil
   12 Procedure 26 by refusing to engage in the conference of counsel required under
   13 Rule 26(f). Plaintiff has taken the position he can unilaterally delay or defer that
   14 Rule 26(f) conference for over a month, well past the statutory deadline. Plaintiff’s
   15 position has caused the parties to miss the current deadline to engage in a Rule 26(f)
   16 conference, and effectively prevented the parties from jointly preparing and filing
   17 the required Rule 26(f) report. This has prejudiced defendant Kevin Spacey Fowler
   18 because it has delayed the opening of discovery and disclosures, and prevents the
   19 orderly progression of this case. The apparent motive for Plaintiff’s tactics is to
   20 further delay revealing his identity to Mr. Fowler’s counsel or otherwise providing
   21 any information that supposedly supports his baseless claims.
   22        Mr. Fowler seeks an order setting a scheduling conference for April 16, 2019,
   23 when the parties already are scheduled to appear before the Court on pending
   24 motions, and to require Plaintiff and his counsel to comply with the Rule 26
   25 requirements including their participation in a timely Rule 26(f) conference. Mr.
   26 Fowler also seeks $2,600 in monetary sanctions against Plaintiff and his counsel due
   27 to their noncompliance with Rule 26(f), which has forced Mr. Fowler to incur fees
   28 and costs in bringing this application.

                                              1
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 3 of 11 Page ID #:312

    1        On March 14, 2019, at approximately 3:30 p.m., Mr. Fowler’s counsel
    2 telephoned Plaintiff’s counsel to orally inform them that Mr. Fowler was filing this
    3 ex parte application and the basis for it. (Barron Decl., ¶ 8.) Mr. Fowler’s counsel
    4 also informed Plaintiff’s counsel that Plaintiff had 24 hours to file an opposition and
    5 were directed to contact the Courtroom Deputy Clerk within 24 hours as to their
    6 position. (Id.) The parties met and conferred further about the issues in the
    7 anticipated application but were unable to resolve the dispute.
    8        Plaintiff counsel’s contact information is:
    9        Genie Harrison – genie@genieharrisonlaw.com
   10        Mary Olszewska – mary@genieharrisonlaw.com
   11        Genie Harrison Law Firm, APC
   12        523 W. 6th Street, Suite 707
   13        Los Angeles, CA 90014
   14        Telephone: (213) 805-5301
   15        This application is based on this notice, the attached memorandum of points
   16 and authorities, the declaration of Jay Barron and corresponding exhibits filed
   17 concurrently, all records and documents on file with the Court, and any such other
   18 evidence that may be presented before a ruling on this application or which the
   19 Court may otherwise consider.
   20
   21                                               Respectfully submitted,
   22 Dated: March 14, 2019                         KELLER/ANDERLE LLP
   23                                         By:           /s/ Jennifer L. Keller
   24                                                Jennifer L. Keller
   25                                                Chase A. Scolnick
                                                     Jay P. Barron
   26
                                                     Attorneys for Defendants
   27                                                Kevin Spacey Fowler and M. Profitt
   28                                                Productions, Inc.

                                              2
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 4 of 11 Page ID #:313

    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.     INTRODUCTION
    3        This ex parte application is necessitated by plaintiff John Doe’s intentional
    4 refusal to comply with Federal Rule of Civil Procedure 26. Under Rule 26(f), the
    5 parties’ counsel must engage in a conference to confer about the nature and basis of
    6 the claims, discuss any issues regarding preserving evidence, develop a discovery
    7 plan, and discuss scheduling matters such as a potential trial date. Counsel for
    8 defendant Kevin Spacey Fowler repeatedly attempted to schedule the conference.
    9 Plaintiff’s counsel delayed, and then refused to participate. Even after being
   10 informed of the relevant federal rule and the approaching deadline to hold the
   11 conference, Plaintiff remained obstinate and his counsel asserted he could
   12 unilaterally delay any Rule 26(f) conference until after certain motions are heard
                            1
   13 over a month from now. But this is not how the rules operate, and Plaintiff cannot
   14 willfully ignore his obligations under them. Plaintiff’s position has prejudiced, and
   15 will continue to prejudice, Mr. Fowler, as it delays the opening of discovery and the
   16 exchange of initial disclosures, and it effectively prevents the parties from
   17 submitting a joint Rule 26(f) report as required.
   18        Plaintiff’s apparent motivation for his flouting of the applicable rules stems
   19 from his continued refusal to disclose his identity even to Mr. Fowler despite
   20 asserting claims against him. Plaintiff’s refusal to provide his identity exacerbates
   21 the prejudice to Mr. Fowler. Plaintiff is over 60 years old and filed this case nearly
   22 six months ago. During that time, he has had the opportunity to prepare and plan his
   23 case and marshal the evidence that purportedly supports his allegations. But by not
   24
        1
   25           Following timely and proper removal, Plaintiff has attempted to
      unilaterally join a sham entity that could have nothing to do with his claims. This
   26 was done solely because that entity is a California corporation, and Plaintiff seeks to
      destroy diversity and manipulate this Court’s jurisdiction. For the reasons set forth
   27 in Mr. Fowler’s motion for misjoinder (ECF No. 26), Plaintiff’s tactic is improper
   28 and should be rejected.

                                              1
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 5 of 11 Page ID #:314

    1 disclosing his name, Plaintiff has denied Mr. Fowler the same opportunity. And by
    2 now refusing to comply with Rule 26’s requirements, Plaintiff attempts to
    3 perpetuate this advantage by continuing to withhold any information or documents
    4 that he believes support his claims. Plaintiff should be ordered to immediately
    5 disclose his identity to Mr. Fowler’s counsel.
    6        Plaintiff is not entitled to special treatment, and should comply with the same
    7 rules applicable to all litigants. Mr. Fowler requests, therefore, that the Court set a
    8 scheduling conference for April 16, 2019, when the parties are already scheduled to
    9 appear before the Court on four pending motions, and require Plaintiff to comply
   10 with Rule 26. Due to Plaintiff’s cavalier attitude toward compliance with the
   11 Federal Rules, Mr. Fowler also asks that the Rule 26(f) conference be overseen by
   12 Magistrate Judge Segal, and asks for $2,600 in monetary sanctions against Plaintiff
   13 because Plaintiff’s refusal to comply with the rules necessitated this application.
   14 II.    BACKGROUND
   15        A.     The Complaint, Removal, And Pending Motions
   16        On September 27, 2018, Plaintiff filed his original complaint. (See generally
   17 ECF No. 1-1.) Plaintiff did not serve Mr. Fowler until January 3, 2019, and Mr.
   18 Fowler timely removed this case to federal court on January 31, 2019. (ECF Nos. 1-
   19 4.) After Mr. Fowler filed a motion to dismiss the original complaint, Plaintiff filed
   20 a First Amended Complaint on February 19, 2019. Like the original complaint,
   21 Plaintiff’s FAC was filed under a pseudonym even though he had not obtained (or
   22 sought) permission to remain anonymous. (See, e.g., Fed. R. Civ. P. 10(a), 17(a);
   23 W.N.J. v. Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001) (“When a party wishes to
   24 proceed anonymously or under a pseudonym, it must first petition the district court
   25 for permission to do so.”) The FAC’s substantive allegations regarding the alleged
   26 incident are identical to those in the original complaint. The FAC’s first four claims
   27 name only Mr. Fowler. But the fifth cause of action for gender violence adds M.
   28

                                              2
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 6 of 11 Page ID #:315

    1 Profitt Productions, Inc. and Does 1 through 9 as defendants, which reflected
    2 Plaintiff’s post-removal attempt to destroy this Court’s diversity jurisdiction.
    3        Thereafter, the parties filed four motions, all of which are set to be heard on
    4 April 16, 2019: (1) Defendants’ Rule 12 motion to dismiss the FAC because Plaintiff
    5 continues to use a pseudonym to prosecute his case; (2) Mr. Fowler’s motion for
    6 misjoinder of Profitt Productions; (3) Plaintiff’s motion to remand based on his
    7 addition of a non-diverse defendant after removal; and (4) Plaintiff’s motion for
    8 leave to proceed anonymously. (See ECF Nos. 19, 21-23, 26, 30.)
    9        B.     Plaintiff Refuses to Comply With Rule 26 Or Even Engage In A
   10               Rule 26(f) Conference
   11        During a February 22, 2019 call to meet and confer about certain motions, Mr.
   12 Fowler’s counsel informed Plaintiff’s counsel that the deadline to conduct the Rule
   13 26(f) conference was approaching in mid-March. (Barron Decl., ¶ 4.) Thereafter, on
   14 March 7, 2019, Mr. Fowler’s counsel e-mailed Plaintiff’s counsel to try to schedule
   15 the Rule 26(f) conference of counsel for March 11, 2019, which was the final day to
   16 conduct the conference under the federal rules. (Id., ¶ 5, Ex. A.) Plaintiff’s counsel
   17 initially sought to schedule the conference for a different day. (Id., ¶ 6, Ex. B.) But
   18 then Plaintiff quickly changed positions and refused to engage in any Rule 26(f)
   19 conference. (Id., ¶¶ 6-7, Ex. B.)
   20        Even after being informed of the applicable rules and the need to conduct a
   21 conference, Plaintiff still refused. (Id.) Ultimately, Plaintiff’s counsel stated that
   22 “plaintiff will not participate in a Rule 26 conference at this time (1) before any
   23 scheduling conference was set by the Court, (2) when plaintiff is challenging the
   24 jurisdiction of the Court, (3) based [on] your reading of Rules 16 & 26 with which I
   25 disagree.” (Id.) Plaintiff’s counsel did not provide any explanation or authority for
   26 their interpretation of the applicable Rules. (Id.)
   27
   28

                                              3
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 7 of 11 Page ID #:316

    1 III.   ARGUMENT
    2        A.     The Applicable Rules Imposed A March 11, 2019, Deadline For
    3               The Rule 26(f) Conference Of Counsel
    4        Federal Rule of Civil Procedure 16(b)(3) requires a court to issue a
    5 scheduling order that, absent good cause, must be issued “within the earlier of 90
    6 days after any defendant has been served with the complaint or 60 days after any
    7 defendant has appeared.” Fed. R. Civ. P. 16(b)(2). Because Mr. Fowler appeared
    8 on January 31, 2019, when he filed his Notice of Removal, the default deadline for
    9 the Court to issue a scheduling order in this case is April 1, 2019 (i.e., 60 days after
   10 January 31, 2019).
   11        Rule 26(f) operates in conjunction with Rule 16. Under Rule 26(f)(1), “the
   12 parties must confer as soon as practicable – and in any event at least 21 days before
   13 a scheduling conference is to be held or a scheduling order is due under Rule
   14 16(b).” (Emphasis added.) Therefore, the deadline for the parties to conduct a Rule
   15 26(f) conference was March 11, 2019, which is 21 days before the April 1, 2019
   16 default deadline for issuance of a scheduling order.
   17        These timing requirements also trigger other obligations of the parties,
   18 including the deadline for the parties to file a Rule 26(f) report with the Court and to
   19 exchange initial disclosures, each of which must occur 14 days after the Rule 26(f)
   20 conference. Fed. R. Civ. P. 26(a)(1)(C), (f)(2).
   21        B.     Plaintiff Refused To Comply With Rule 26
   22        After initially proposing the Rule 26(f) conference occur a day or two after
   23 the statutory deadline, Plaintiff’s counsel changed tacks and refused to participate in
   24 a Rule 26(f) conference at all. Plaintiff’s counsel provided three justifications for
   25 their position, none of which have merit.
   26        First, Plaintiff’s counsel justified their noncompliance on the lack of any
   27 scheduling conference set by the Court. But as Mr. Fowler’s counsel had already
   28

                                              4
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 8 of 11 Page ID #:317

    1 informed Plaintiff’s counsel, the plain language of the statutes required a Rule 26(f)
    2 conference by March 11, 2019, even though no scheduling conference was set.
    3         Second, Plaintiff’s counsel also claimed no Rule 26(f) conference was
    4 appropriate because they were seeking to remand this case. Plaintiff asserted that no
    5 Rule 26(f) conference would take place until after the Court rules on the motions set
    6 for hearing on April 16, 2019, including his motion to remand. But when asked for
    7 authority supporting that position, Plaintiff’s counsel provided none. Mr. Fowler’s
    8 counsel is unaware of any authority permitting a party to unilaterally delay or defer
    9 participation in a Rule 26(f) conference, especially where it would result in delaying
   10 the conference to over a month after the deadline. And courts often sanction parties
   11 who engage in such dilatory tactics. See, e.g., Mack-University LLC v. Halstead,
   12 2007 WL 4458823, at * 3 (C.D. Cal. Sept. 25, 2007) (issuing sanctions for party’s
   13 failure to engage in Rule 26(f) conference).
   14         Third, Plaintiff’s counsel disagreed with Mr. Fowler’s counsel’s “reading” of
   15 Rules 16 and 26. But the plain language of Rules 16 and 26 provide no support for
   16 Plaintiff’s position, and Plaintiff’s counsel refused to explain or elaborate on that
   17 position or provide any authority in support.
   18         C.    The Order Requested By Mr. Fowler To Rectify Plaintiff’s
   19               Noncompliance
   20         Plaintiff filed this case nearly six months ago but is now preventing it from
   21 progressing in an orderly fashion. Plaintiff’s refusal to engage in the Rule 26(f)
   22 conference delays initial disclosures and discovery, especially given Rule 26(d)
   23 prohibits a party from seeking discovery from any source until the Rule 26(f)
   24 conference is completed. Plaintiff’s recalcitrance also has forced Mr. Fowler to
   25 incur fees and costs to bring this application seeking Plaintiff’s compliance with the
   26 rules of this forum.
   27         Plaintiff’s continued refusal to disclose his identity even to Mr. Fowler or his
   28 counsel further aggravates the prejudice to Mr. Fowler. In contrast, Plaintiff suffers

                                              5
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 9 of 11 Page ID #:318

    1 no prejudice if he is required to comply with Rule 26, as discussions between
    2 counsel and disclosure of information will be necessary whether this case proceeds
    3 in this Court (as it should) or is remanded back to state court.
    4        Mr. Fowler respectfully requests that the Court issue an order that:
    5        1.     Sets a Scheduling Conference under Rule 16(b) for April 16, 2019 –
    6               While this date is 15 days after the statutory deadline, the Court may
    7               delay issuance of a scheduling order for good cause, and the parties
    8               already have four pending motions set for hearing before the Court on
    9               April 16, 2019.
   10        2.     Requires the parties to engage in a Rule 26(f) conference as soon as
   11               practicable but no later than 21 days before the April 16, 2019
   12               Scheduling Conference – This timing aligns with the requirements of
   13               Rule 26(f)(1) and sets a deadline of March 26, 2019 for the Rule 26(f)
   14               conference.
   15        3.     Requires the Rule 26(f) conference to be overseen by Honorable
   16               Suzanne H. Segal, the Magistrate Judge assigned to this case –
   17               Plaintiff repeatedly has disregarded the application rules, including by
   18               failing to file under his real name, attempting to add a sham defendant
   19               after removal for the express purpose of destroying diversity, and now
   20               flatly refusing to engage in the Rule 26(f) conference. Judge Segal’s
   21               oversight of the Rule 26(f) conference will ensure Plaintiff engages in it
   22               in good faith.
   23        4.     Requires the parties to file a Rule 26(f) report and serve initial
   24               disclosures within 14 days after the parties’ Rule 26(f) conference –
   25               This timing aligns with the requirements of Rules 26(a)(1)(C) and
   26               26(f)(2).
   27        5.     Requires Plaintiff to immediately disclose his real identity to Mr.
   28               Fowler’s counsel – For reasons stated in Mr. Fowler’s Rule 12 motion

                                              6
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 10 of 11 Page ID #:319

    1               (see ECF Nos. 22-23), Plaintiff must comply with well-established
    2               rules and disclose his true identity in his pleading if he wishes to
    3               maintain his claims. But, at minimum, Plaintiff’s identity must be
    4               disclosed to Mr. Fowler and his counsel so Mr. Fowler may prepare
    5               appropriate initial disclosures.
    6        6.     Imposes a Monetary Sanction of $2,600 Against Plaintiff And His
    7               Counsel For Their Actions That Necessitates This Ex Parte Application
    8               – This amount is needed to reimburse Mr. Fowler for the fees and costs
    9               he had to incur solely as a result of Plaintiff’s misconduct. (Barron
   10               Decl., ¶ 9.)
   11 IV.    CONCLUSION
   12        For the foregoing reasons, Mr. Fowler respectfully requests that the Court
   13 grant this application and issue the requested order directing Plaintiff to comply with
   14 the Federal Rules of Civil Procedure.
   15
   16                                                  Respectfully submitted,
   17 Dated: March 14, 2019                            KELLER/ANDERLE LLP
   18                                          By:            /s/ Jennifer L. Keller
   19                                                   Jennifer L. Keller
   20                                                   Chase A. Scolnick
                                                        Jay P. Barron
   21
                                                        Attorneys for Defendants
   22                                                   Kevin Spacey Fowler and M. Profitt
   23                                                   Productions, Inc.

   24
   25
   26
   27
   28

                                              7
        DEFENDANT FOWLER’S EX PARTE APPLICATION FOR ORDER RE PLAINTIFF’S REFUSAL TO
                   TIMELY ENGAGE IN RULE 26(f) CONFERENCE; MEMORANDUM
Case 2:19-cv-00750-RSWL-SS Document 31 Filed 03/14/19 Page 11 of 11 Page ID #:320

    1                                  PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF ORANGE
    3
            I am over the age of 18 and not a party to the within action. My business
    4
      address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On March
    5 14, 2019, I served the foregoing document described as
    6
         DEFENDANT FOWLER’S EX PARTE APPLICATION FOR AN ORDER
    7   TO SET DEADLINES UNDER RULE 26 DUE TO PLAINTIFF’S WILLFUL
           REFUSAL TO TIMELY ENGAGE IN THE REQUIRED RULE 26(f)
    8
          CONFERENCE; MEMORANDUM OF POINTS AND AUTHORITIES
    9
        on the following-listed attorneys who are not on the list to receive e-mail notices for
   10
        this case (who therefore require manual notice) by the following means of service:
   11
              SERVED BY U.S. MAIL: There are currently no individuals on the list to
   12
        receive mail notices for this case.
   13
   14        SERVED BY CM/ECF. I hereby certify that, on March 14, 2019, I
      electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
   15 The filing of the foregoing document will send copies to the following CM/ECF
   16 participants:
   17          The following are those who are currently on the list to receive e-mail
   18          notices for this case.

   19          Genie Harrison, genie@genieharrisonlaw.com
   20          Amber Phillips, amber@genieharrisonlaw.com
               Mary Olszewska, mary@genieharrisonlaw.com
   21
   22
            I declare under penalty of perjury under the laws of the United States that the
   23 foregoing is true and correct. Executed on March 14, 2019 at Irvine, California.
   24
   25                                                 /s/ Courtney L. McKinney
   26                                                       Courtney L. McKinney

   27
   28


                                                1
                                         PROOF OF SERVICE
